NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUN 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: PAULA PARISI,                            No. 20-56150

             Debtor,                            D.C. No. 2:19-cv-07775-JVS
______________________________

PAULA PARISI,                                   MEMORANDUM*

                Appellant,

 v.

PETER C. ANDERSON, United States
Trustee for Region 16,

                Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                              Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Paula Parisi appeals pro se from the district court’s judgment affirming the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
bankruptcy court’s order dismissing her Chapter 11 bankruptcy case. We have

jurisdiction under 28 U.S.C. § 158(d). We review de novo the district court’s

decision and apply the same standard of review that the district court applied to the

bankruptcy court’s ruling. Mano–Y & M, Ltd. v. Field (In re The Mortgage Store,

Inc.), 773 F.3d 990, 994 (9th Cir. 2014). We affirm.

      The bankruptcy court did not abuse its discretion by dismissing Parisi’s

bankruptcy case for cause because the record demonstrates that Parisi failed to

comply with the bankruptcy court’s orders to submit a timely Chapter 11 plan and

related disclosure statement, and to file timely monthly operating reports. See 11

U.S.C. § 1112(b)(4)(E) (explaining that failure to comply with court orders is

cause for dismissal of a Chapter 11 bankruptcy petition); Toibb v. Radloff, 501

U.S. 157, 165 (1991) (bankruptcy court has “substantial discretion” to dismiss a

Chapter 11 case).

      We do not consider Parisi’s due process claims because Parisi failed to raise

them before the bankruptcy court. See In re Rains, 428 F.3d 893, 902 (9th Cir.

2005) (explaining that “this Court does not consider an issue raised for the first

time on appeal”).

      We do not consider Parisi’s claims regarding the bankruptcy court’s denial

of Parisi’s motion to continue the automatic stay, which was a final decision that

Parisi appealed earlier in this action. See Nat’l Env’t Waste Corp. v. City of


                                          2                                      20-56150
Riverside (In re Nat’l Env’t Waste Corp.), 129 F.3d 1052, 1054 (9th Cir. 1997)

(“Orders granting or denying relief from the automatic stay are deemed to be final

orders.”); Humanitarian Law Project v. U.S. Dep’t of Justice, 352 F.3d 382, 392-

93 (9th Cir. 2003) (holding that law of the case prevented further review of a

previous decision decided on appeal), vacated on other grounds by 393 F.3d 902

(9th Cir. 2004).

      We reject as without merit Parisi’s contentions that the bankruptcy court was

biased against her, that the district court erred by naming the U.S. Trustee as

appellee, or that the district court abused its discretion by refusing to allow Parisi

to file an amended opening brief.

      Parisi’s motion to substitute her reply brief (Docket Entry No. 37) is granted.

      All other pending motions and requests are denied.

      AFFIRMED.




                                           3                                      20-56150